Citation Nr: 1609338	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  08-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, capsulitis of the second and third metatarsal capsules, and a bunion deformity, and to include as secondary to service-connected plantar wart, a low back disability, and/or a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2005.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the RO in Roanoke, Virginia.

In October 2007, the Veteran filed his original claim seeking entitlement to service connection for bilateral pes planus.   During the course of this appeal, the Veteran was diagnosed as having bilateral pes planus, bilateral plantar fasciitis, bilateral capsulitis of the second and third metatarsal capsules, and a bilateral bunion deformity.  Accordingly, the Board has re-characterized the Veteran's claim as entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, capsulitis of the second and third metatarsal capsules, and bunion deformity, and to include as secondary to service-connected plantar wart, a low back disability, and/or a left knee disability.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

In July 2012, August 2014, and August 2015, the Board remanded the issue on appeal for further development.  All development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The following issues were raised by the record in a January 2016 Application for Disability Compensation and Related Compensation Benefits: (1) entitlement to service connection for right ankle disorder (claimed as degenerative arthritis), to include as due to a right ankle sprain; (2) whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left ankle disorder (claimed as degenerative arthritis), to include as due to a left ankle fracture; (3) entitlement to service connection for bilateral hearing loss; (4) entitlement an evaluation in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine; (5) entitlement to an evaluation in excess of 10 percent for service-connected residuals of left knee patellar tendon rupture status post repair; and (6) entitlement to a compensable evaluation for service-connected allergic rhinitis.  However, these issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In August 2015, the Board remanded this case for additional development.  The Board observed that adequate opinions were of record addressing whether the Veteran's pre-existing pes planus was permanently aggravated during service; whether any degree of that aggravation was due to his military service; and whether any of the Veteran's other service-connected disabilities caused his current bilateral foot disorder.  However, the Board noted that an opinion addressing whether the Veteran's service-connected disabilities had aggravated his pes planus had not yet been obtained.  As a result, the Board instructed the RO to obtain an addendum medical opinion addressing whether it was at least as likely as not that the Veteran's pes planus had been aggravated (worsened beyond the normal progression) by his service-connected plantar wart, low back disability, and/or left knee disability.  In October 2015, the same VA examiner who had previously evaluated the Veteran's pes planus provided an adequate addendum medical opinion in response to the Board's request. 

In January 2016, the Veteran presented for treatment with a private podiatrist.  The podiatrist evaluated the Veteran's feet and reviewed x-rays which were taken during the evaluation.  Thereafter, the podiatrist reported that the Veteran had bilateral plantar fasciitis, bilateral capsulitis of the second and third metatarsal capsules, and a bilateral bunion deformity.  

Under these circumstances, another remand is necessary to obtain a supplemental medical opinion addressing whether any of the Veteran's variously diagnosed bilateral foot disorders, to include plantar fasciitis, capsulitis of the second and third metatarsal capsules, and a bunion deformity, are etiologically related to the Veteran's military service, including his in-service diagnosed asymptomatic bilateral pes planus, or to his service-connected plantar wart, low back disability, and/or left knee disability.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a supplemental medical opinion addressing the etiology of the Veteran's variously diagnosed bilateral foot disorders, other than pes planus, to include bilateral plantar fasciitis, bilateral capsulitis of the second and third metatarsal capsules, and a bilateral bunion deformity.

This opinion should be provided by the VA examiner who conducted the October 2014 VA examination and provided the October 2015 addendum medical opinion.  If this VA examiner is not available, the requested supplemental medical opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The evidence of record, in the form of electronic records, must be made available to and be reviewed by the examiner.  The examiner must specify in the medical opinion report that these records have been reviewed. 

Following a review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must provide an opinion addressing whether any of the variously diagnosed bilateral foot disorders, other than his pes planus, including bilateral plantar fasciitis, bilateral capsulitis of the second and third metatarsal capsules, and a bilateral bunion deformity, were incurred in, caused or aggravated by, or otherwise related to the Veteran's military service or to his service-connected plantar wart, low back disability, and/or left knee disability.  

In rendering this opinion, the examiner must discuss the medical relationship, if any, between the Veteran's in-service diagnosed asymptomatic pes planus, and his current diagnoses of bilateral plantar fasciitis, bilateral capsulitis of the second and third metatarsal capsules, and bilateral bunion deformity. 
 
A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  If an examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic claims file.

3.  The opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




